


Exhibit 10.2

 

Sonus Networks, Inc.

2007 Stock Incentive Plan, as Amended

 

Restricted Stock Award Agreement

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made effective as of
the          day of                         , 20         (the “Grant Date”),
between Sonus Networks, Inc., a Delaware corporation (the “Company”), and
                                           (the “Employee”).

 

RECITALS

 

WHEREAS, the Company has adopted the Sonus Networks, Inc. 2007 Stock Incentive
Plan, as Amended (the “Plan”), which Plan is incorporated herein by reference
and made a part of this Agreement (capitalized terms not otherwise defined
herein shall have the meanings as set forth in the Plan); and

 

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to grant to the Employee the restricted stock
described herein pursuant to the Plan and the terms set forth below;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.             Award of Restricted Stock.   Subject to the terms and condition
of the Plan and this Agreement and in consideration of employment services
rendered and to be rendered by the Employee to the Company, the Company hereby
grants to the Employee              shares of Common Stock (the “Shares”).  The
Company shall issue the Shares to the Employee either by electronic record or by
stock certificate issued in the name of the Employee.  The Employee agrees that
unvested Shares shall be subject to forfeiture as set forth in Section 2(c) of
this Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement.  The Shares shall be deposited in escrow in accordance with Section 5
of this Agreement.

 

2.             Vesting.

 

(a)           Vesting Schedule.  Subject to the Employee’s continued service
through the vesting date, the Shares shall vest as follows: (i) 25% of the
Shares shall vest on [the first anniversary of the effective date of this
Agreement / the date on which the Employee’s employment with the Company
commences] (the “Vest Date”) and (ii) 12.5% of the Shares shall vest on the last
day of each six-month period following the first anniversary of the Vest Date,
through and including the fourth anniversary of the Vest Date.  Any fractional
number of Shares resulting from the application of the foregoing percentages
shall be rounded down to the nearest whole number of Shares. The Company may in
its discretion accelerate the vesting schedule at any time.  Notwithstanding the
foregoing, to the extent that the Employee has entered into an employment
agreement with the Company and the terms noted in such employment agreement are
inconsistent with or conflicts with this Agreement, then the terms of the

 

1

--------------------------------------------------------------------------------


 

employment agreement will supersede the inconsistent or conflicting terms set
forth herein.  In all other respects, this Agreement shall remain in full force
and effect.

 

(b)           Acceleration of Vesting.  Notwithstanding Section 2(a) hereof,
effective immediately prior to the consummation of an Acquisition (as defined in
the Plan), an additional 25% of the number of Shares covered by this Agreement
shall become vested, with the remaining unvested Shares continuing to vest
pursuant to the vesting schedule set forth above; provided that such vesting
schedule shall be shortened by one year.

 

(c)           Termination of Service.  If the Employee’s service with the
Company is terminated for any reason, other than as described in Section 2(b)
above, the Shares, to the extent not then-vested, shall be forfeited by the
Employee without any consideration.

 

3.             Rights as a Stockholder.      The Employee shall have none of the
rights of a stockholder of the Company until the Shares vest; provided, however,
that the Employee shall have (a) the right to receive dividends on the Shares
(the “Dividends”), subject to the remainder of this Section 3 and Section
7(c)(1) of the Plan and (b) voting rights with respect to such Shares.  The
Dividends, if any, shall be held by the Company and shall be subject to
forfeiture until such time that the Shares on which the Dividends were
distributed vest in accordance with Section 2 above.

 

4.             Restrictions on Transfer.    Unless otherwise provided by the
Board, the Employee shall not, during the term of this Agreement, sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “Transfer”), any of the Shares, or any interest therein,
unless and until such Shares are no longer subject to risk of forfeiture. 
Notwithstanding the foregoing, the Employee may transfer:

 

(a)           any or all of the Employee’s Shares (i) to his or her parents,
spouse, children, stepchildren, grandchildren, or siblings, or spouse of any
such person (collectively, “Immediate Family”); (ii) to a trust established for
the benefit of his or her Immediate Family or himself/herself; or (iii) to a
limited liability company or limited partnership, the members or partners of
which are members of his or her Immediate Family or himself/herself; or

 

(b)           any or all of the Employee’s Shares under such Employee’s will;

 

provided that all such Shares transferred under (a) or (b) shall remain subject
to this Agreement (including without limitation the restrictions on transfer set
forth in this Section 4 and the forfeiture provision in Section 2(c)) and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company: (y) a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Agreement and (z) a copy of any such
evidence as the Company may deem necessary to establish the validity of the
transfer and acceptance by the transferee or transferees of the terms and
conditions hereof.  The Company shall not be required: (A) to transfer on its
books any of the Shares which shall have been sold or transferred in violation
of any of the provisions set forth in this Agreement, or (B) to treat as owner
of such Shares or to pay Dividends to any transferee to whom any such Shares
shall have been so sold or transferred.

 

5.             Escrow.    The Shares shall be deposited by the Employee in
escrow either by electronic record or by stock certificate upon (or as promptly
as practicable following) the execution of this Agreement and shall be held in
escrow by the Company or its designee, as escrow agent (the “Escrow Agent”). 
Upon vesting of the Shares, the Escrow Agent shall release or electronically

 

2

--------------------------------------------------------------------------------


 

transfer to the Employee, upon request, those Shares, which have vested (other
than any withheld by the Company pursuant to Section 9).  In the event the
Shares are forfeited pursuant to Section 2(c) or withheld by the Company
pursuant to Section 9, the Company shall give written notice to the Employee and
to the Escrow Agent specifying the number of forfeited Shares or Shares to be
withheld. The Employee and the Company authorize the Escrow Agent to take all
necessary or appropriate actions consistent with the terms of this Agreement,
including the delivery to the Company of those Shares and stock powers for the
Shares being forfeited or withheld by the Company.  The escrow shall terminate
upon the earliest of (a) the vesting and lapse of forfeiture of all Shares
awarded under this Agreement, (b) the election by the Company to waive
forfeiture on all of the unvested Shares, or (c) the election by the Company to
terminate this escrow.  If at the time of such termination the Escrow Agent
should have in its possession any Shares owed to the Employee, the Escrow Agent
shall promptly deliver such Shares to the Employee and shall be discharged of
all further obligations hereunder.  The Escrow Agent shall be obligated only for
the performance of such duties as are specifically set forth herein and may rely
and shall be protected in relying or refraining from acting on any instrument
reasonably believed by the Escrow Agent to be genuine and to have been signed or
presented by the proper party or parties.  The Escrow Agent or the Company shall
not be liable for any act or omission in good faith and in the exercise of
reasonable judgment.  It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the
Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized to
retain such Shares in its possession without liability to anyone all until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired.  All reasonable
costs, fees and disbursements incurred by the Escrow Agent in connection with
the performance of its duties hereunder shall be borne by the Company.

 

A certificate or certificates representing the Shares shall be issued by the
Company and shall be registered in the name of the Employee on the stock
transfer books of the Company promptly following the effective date of this
Agreement, but shall remain in the physical custody of the Company or its
designee at all times prior to the vesting of such Shares pursuant to Section 2
hereof.  As a condition to the receipt of this Agreement, the Employee shall
deliver to the Company a Stock Power in the form attached hereto as Exhibit A,
duly endorsed in blank, relating to the Shares.  Each certificate representing
the Shares shall bear the following legend:

 

“The ownership and transferability of this certificate and these shares are
subject to the terms and conditions (including forfeiture) of the Sonus
Networks, Inc. 2007 Stock Incentive Plan, as Amended, and a Restricted Stock
Award Agreement entered into between the registered owner and Sonus Networks,
Inc.  Copies of such Plan and the Agreement are on file in the executive offices
of Sonus Networks, Inc.”

 

If the Shares are issued to the Employee electronically rather than by a stock
certificate, the electronic record reflecting the issuance of the Shares to the
Employee shall bear such a legend or other notation.

 

As soon as administratively practicable, but not later than sixty (60) days,
following the vesting of the Shares (as described in Section 2 hereof), and upon
the satisfaction of all other applicable conditions, including, but not limited
to, the payment by the Employee of all applicable withholding taxes, the Company
shall deliver or cause to be delivered to the Employee, or in the case of the
Employee’s death, the Employee’s beneficiary, a certificate or certificates for
the applicable Shares, which shall not bear the legend described above, but may
bear such other

 

3

--------------------------------------------------------------------------------


 

legends as the Company deems advisable pursuant to Section 6 below.  If the
Shares are issued to the Employee electronically rather than by a stock
certificate, the legend described above shall be removed, but may bear such
other legends as the Company deems advisable pursuant to Section 6 below.

 

 6.            Adjustments of Shares.    In the event of a Reorganization Event
(as defined in the Plan) or other transaction described in Section 9 of the
Plan, the Shares and the other terms of this Agreement shall be adjusted in the
manner provided for in Section 10 of the Plan.

 

 7.            Compliance with Laws.    The obligations of the Company and the
Employee under this Agreement are subject to all applicable laws, rules, and
regulations, including all applicable federal and state securities laws and the
obtaining of all such approvals by government agencies as may be deemed
necessary or appropriate by the Board or the relevant committee of the Board.

 

8.             Tax Matters.

 

(a)           Section 83(b) Election.    The Employee may elect under
Section 83(b) of the Internal Revenue Code of 1986, as amended, to be taxed at
the time the Shares are acquired on the Grant Date (“Section 83(b) Election”). 
A Section 83(b) Election must be filed with the Internal Revenue Service within
thirty (30) days of the Grant Date and the Employee shall provide a copy of such
form with the Company promptly following his or her filing.  If the Employee
elects, in accordance with Section 83(b), to recognize ordinary income in the
year of acquisition of the Shares, the Company will require at the time of such
election an additional payment by the Employee in an amount equal to any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the issuance of the Shares to the Employee.  Moreover, the
Employee acknowledges and he or she is solely responsible to file a timely
election under Section 83(b) and the Company shall bear no responsibility for
any consequence of the Employee making a Section 83(b) Election or failing to
make a Section 83(b) Election.

 

(b)           Withholding Taxes.    The Employee may be required to pay the
Company or any affiliate, and the Company shall have the right and is hereby
authorized to withhold, any applicable withholding taxes in respect of the
Shares, their vesting or transfer and to take such other action as may be
necessary in the opinion of the Board to satisfy all obligations for the payment
of such withholding taxes.

 

(c)           Tax Advice.    The Employee acknowledges that he or she is
responsible for reviewing with his or her own tax advisors the federal, state,
local and other tax consequences of this investment and the transactions
contemplated by this Agreement.  The Employee acknowledges that he or she is not
relying on any statements or representations of the Company or any of its
agents.  The Employee understands that the Employee (and not the Company) shall
be responsible for the Employee’s own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.

 

9.             No Right to Continued Service.  The granting of the Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any of its affiliates to continue the service of the Employee and shall not
lessen or affect any right that the Company or any of its affiliates may have to
terminate the service of such Employee.  The Employee shall remain an employee
at will.

 

4

--------------------------------------------------------------------------------


 

10.           Securities Laws; Legends on Certificates.  The issuance and
delivery of the Shares shall comply with (or be exempt from) all applicable
requirements of law, including without limitation the Securities Act of 1933, as
amended, the rules and regulations promulgated thereunder, state securities laws
and regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded.  The Company shall
not be obligated to file any registration statement under any applicable
securities laws to permit the purchase or issuance of any Shares under the Plan
or Awards and accordingly, any certificates for Shares or documents granting
Awards may have an appropriate legend or statement of applicable restrictions
endorsed thereon.  If the Company deems it necessary to ensure that the issuance
of Shares under the Plan is not required to be registered under any applicable
securities laws, each Participant to whom such Shares would be issued shall
deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company may reasonable request
which satisfies such requirements.

 

11.           Notices.     Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid.  A
notice shall be addressed to the Company, Attention: General Counsel, at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

 

12.           Shares Subject to Plan.     By entering into this Agreement, the
Employee agrees and acknowledges that the Employee has received and read a copy
of the Plan; the Shares are subject to the Plan; and the terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference.  In the event of a conflict between any term or provision
contained herein and a term or provision o the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

 

13.           Severability.  The provisions of this Agreement are severable and
if any one or more provisions are deemed to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

14.           Erroneously Awarded Compensation.  All Awards, if and to the
extent subject to the Dodd-Frank Wall Street Reform and Consumer Protection Act,
shall be subject to any incentive compensation policy established from time to
time by the Company to comply with such Act.

 

15.           General.  This Agreement will be governed by and interpreted and
construed in accordance with the internal laws of the State of Delaware (without
reference to principles of conflicts or choice of law) as to all matters,
including, but not limited to, mattes of validity, construction, effect,
performance and metrics.  The captions of the sections of this Agreement are for
reference only and will not affect the interpretation or construction of this
Agreement.  This Agreement will bind and inure to the benefit of the parties and
their respective successors, permitted assigns, heirs, devisees, and legal
representatives.  Except as set forth herein, this Agreement (including the
Plan) supersedes all prior agreements, whether written or oral and whether
express or implied, between the Employee and the Company relating to the subject
matter of this Agreement.  This Agreement may be amended or modified only by a
written agreement signed by the Company and the Employee; provided, however,
that the Board may amend or alter this Agreement and the Shares granted
hereunder at any time, subject to the terms of the Plan.

 

5

--------------------------------------------------------------------------------


 

16.           Signature in Counterparts.    This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

 

 

SONUS NETWORKS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Agreed and acknowledged as

 

 

of the date first above written:

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

[Signature Page to Restricted Stock Award Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Stock Power

 

B-1

--------------------------------------------------------------------------------


 

Stock Power(1)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Sonus Networks, Inc. (the “Company”),
                                                                    
(                    ) shares of common stock, par value $0.001 per share, of
the Company standing in his/her/their/its name on the books of the Company
represented by Certificate No.                                           
herewith and does hereby irrevocably constitute and appoint
                                           his/her/their/its attorney-in-fact,
with full power of substitution, to transfer such shares on the books of the
Company.

 

Dated:

 

 

Signature:

 

 

 

 

Print Name and Mailing Address:

 

 

 

 

 

 

 

 

 

 

 

 

Instructions:  Please do not fill any blanks other thank the signature line and
printed name and mailing address.  Please print your name exactly as you would
like your name to appear on the issued stock certificate(s).  The purpose of
this assignment is to enable the forfeiture of shares without requiring
additional signatures on your part.

 

--------------------------------------------------------------------------------

(1)    This stock power is not effective if executed in the State of New York.

 

B-2

--------------------------------------------------------------------------------
